DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  Regarding claim 13, line 8, should be corrected to end with a “.” (period).  Appropriate correction is required.
Claim 22 is objected to because of the following informalities: Regarding claim 22 should be corrected to depend upon claim 21, because it is further describing “wherein the microcrystalline silicon structure…” as in claim 21.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities: Regarding claim 23 should be corrected to depend upon claim 21, because it is further describing “wherein the amorphous germanium silicide structure…” as in claim 21.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities: Regarding claim 24 should be corrected to depend upon claim 21, because it is further describing “…a top surface of the p-type semiconductor layer …” as in claim 21.  Appropriate correction is required.
25 is objected to because of the following informalities: Regarding claim 25 should be corrected to depend upon claim 21, because it is further describing “…a bottom surface of the n-type semiconductor layer …” as in claim 21.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities: Regarding claim 27 should be corrected to depend upon claim 26, because it is further describing “…the photosensitive leakage current channel being formed between the source and drain laterally comprises…” as in claim 26.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a sensing unit control circuit and a command receiving unit” as in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a command receiving unit configured to receive a start command or…” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a command receiving unit configured to receive a start command or…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specification as originally filed only described the function performed by this “command receiving unit” without describing the corresponding structure/circuit. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2017/0011252).

Regarding claim 1, Yang teaches an electronic device, comprising a display unit, a sensing unit, a fingerprint information setting unit, a fingerprint recognition unit, and a processing unit, the display unit comprising a fingerprint recognition area (Fig 3A; Fig 3B; para [0091] Also, the user input unit 110 may include a touch screen. For example, as shown in FIGS. 3A and 3B, when the user touches touch screens 331 and 332, the touch screens 331 and 332 may detect the fingerprint of the user by using fingerprint sensors. In this case, the touch screens 331 and 332 may detect the fingerprint of the user in all areas or only in some predetermined areas); wherein the fingerprint information setting unit is configured to preset a correspondence Fig 4; para [0093] to FIG. 4, functions may be assigned to each fingerprint of the first user.), the preset fingerprint information comprises preset fingerprint information of each finger of a user (Fig 4; para [0093], para [0094]); wherein the sensing unit is configured to capture fingerprint information within the fingerprint recognition area (para [0014] When a fingerprint of the user is detected), the fingerprint recognition unit is configured to compare the captured fingerprint information with preset fingerprint information, if the captured fingerprint information is matched with the preset fingerprint information, the processing unit is configured to execute the operation command corresponding to the preset fingerprint information (para [0105] When a fingerprint of the user is detected for a predetermined time or longer, the apparatus 100 may perform a function set to the detected fingerprint. For example, when the guide information 620 is displayed and a fingerprint of the user is detected for a predetermined time, the apparatus 100 may determine that the user has an intent to perform a function corresponding to the detected fingerprint, and thus, as shown in FIG. 6B, may perform the TGC adjustment function and display a TGC adjustment menu 630. Fig 6a, 6b, 7a, 7b; Fig 12), otherwise the processing unit does not execute the operation command corresponding to the preset fingerprint information (para [0106] Alternatively, when the fingerprint of the user is not detected for a predetermined time, the apparatus 100 may not perform the function that is set to the detected fingerprint.).
Embodiment of Fig 3A, 3B of Yang fails to teach the preset fingerprint information comprises preset fingerprint information of at least two fingers of a user; as claimed.
para [0140] Also, the apparatus 100 may perform a third function when the first and second fingerprints are simultaneously detected.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of different embodiment of Yang in order to yield predictable results for performing different functions based either on individual finger input or combination of multiple fingers, thus increasing the number of functions performed by the device.

Regarding claim 2, Yang teaches the electronic device wherein the sensing unit is configured to synchronously capture fingerprint information of multiple fingers within the fingerprint recognition area (para [0140] when the first and second fingerprints are simultaneously detected), the fingerprint recognition unit is configured to compare the synchronously captured fingerprint information with the preset fingerprint information (para [0136] a combination of the index finger fingerprint and a middle finger fingerprint of the first user may be set as a fingerprint corresponding to a third function.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of different embodiment of Yang in order to yield predictable results for performing different functions based either on individual finger input or combination of multiple fingers, thus increasing the number of functions performed by the device.

Regarding claim 4, Yang teaches the electronic device according to claim 2, wherein the fingerprint recognition unit being configured to compare the synchronously captured fingerprint information with the preset fingerprint information comprises: the fingerprint recognition unit being configured to determine whether each synchronously captured fingerprint information by the sensing unit is matched with a fingerprint information in the preset fingerprint information (para [0139]) The apparatus 100 may perform a function that corresponds to the detected fingerprint (S1230)), if yes, it is determined that the synchronously captured fingerprint information is matched with the preset fingerprint information (para [0140] Also, the apparatus 100 may perform a third function when the first and second fingerprints are simultaneously detected.), otherwise it is determined that it does not match (Described that function is performed based on the match, it is obvious that if there is no match no function will be executed).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of different embodiment of Yang in order to yield predictable results for performing different functions based either on individual finger input or combination of multiple fingers, thus increasing the number of functions performed by the device.

Claims 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2017/0011252) as applied to claim 1 above, and further in view of Yan et al. (2018/0158311).

Regarding claim 8, Yang teaches the electronic device as explained for claim 1 above.
Yang fails to teach wherein the operation command comprises calling an emergency service terminal or sending an emergency service short message to the emergency service terminal; as claimed.
Yan teaches an electronic device comprising sensing fingerprint of a user and configured to preset a correspondence between an operation command and a preset fingerprint information (para [0029] a pressing operation by a finger corresponding to a first fingerprint at a touch position for recognizing the first fingerprint is received, the first fingerprint matching with a fingerprint previously stored locally in the terminal); wherein the operation command comprises calling an emergency service terminal (para [0048] calling several designated emergency contacts) or sending an emergency service short message to the emergency service terminal (para [0035] the terminal is triggered to send a current position message and an emergency SOS message to a preset first designated receiving party).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Yang with the teachings of Yan, because the alarm function of the terminal may be initiatively triggered by the fingerprint recognition. It may solve the problem that the function of the fingerprint recognition is monotonous in the related art, and improve the user experience (Yan: para [0016]).

Regarding claim 10, Yang teaches the electronic device as explained for claim 8 above.

Yan teaches the electronic device wherein the electronic device comprises a video capturing unit (para [0069] a camera), the video capturing unit is configured to capture video streaming data (para [0036] the terminal is further triggered to start a camera), and the emergency service short message comprises video streaming data captured by the video capturing unit (para [0036] In step S22, when the pressing duration time is within a range of a second time period, the terminal is further triggered to start a camera, and send video information captured by the camera to the designated receiving party.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Yang with the teachings of Yan, because the alarm function of the terminal may be initiatively triggered by the fingerprint recognition. It may solve the problem that the function of the fingerprint recognition is monotonous in the related art, and improve the user experience (Yan: para [0016]).

Regarding claim 11, Yang teaches the electronic device as explained for claim 8 above.
Yang fails to teach wherein the electronic device comprises an audio capturing unit, the audio capturing unit is configured to capture audio streaming data, and the emergency service short message comprises the audio streaming data captured by the audio capturing unit; as claimed.
para [0069] a voice recorder), the audio capturing unit is configured to capture audio streaming data (para [0060] and trigger a voice recording function of the terminal), and the emergency service short message comprises the audio streaming data captured by the audio capturing unit (para [0091] The voice recorder is started to automatically record a voice and send information).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Yang with the teachings of Yan, because the alarm function of the terminal may be initiatively triggered by the fingerprint recognition. It may solve the problem that the function of the fingerprint recognition is monotonous in the related art, and improve the user experience (Yan: para [0016]).

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2017/0011252) as applied to claim 1 above, and further in view of Keppler (2008/0045806).

Regarding claim 12, Yang teaches the electronic device as explained for claim 1 above. Yang also teaches the electronic device wherein the processing unit is configured to capture physiological information of the body (para [0084] The input device 290 refers to a means via which a user inputs data for controlling the ultrasound diagnosis apparatus 50. The input device 290 may include hardware components, such as a keypad, a mouse, a touch pad, a touch screen, and a jog switch. Also, the input device 290 may include a fingerprint sensor and detect the fingerprints of the user. The input device 290 may further include any of various other input units including an electrocardiogram (ECG) measuring module (=claimed physiological information), a respiration measuring module (=claimed physiological information), a voice recognition sensor, a gesture recognition sensor, an iris recognition sensor, a depth sensor, a distance sensor, etc. In particular, the input device 290 may include a touch screen in which the touch pad and the display 260 form a mutual layer structure). Yang further teaches the electronic device comprising probe 20 transmits ultrasound waves to an object 10 in response to a driving signal (= claimed trigger signal) applied by the ultrasound transceiver 215 and receives echo signals reflected by the object 10 (para [0062]). Yang also teaches the processing unit is configured to execute the operation command corresponding to the preset fingerprint information (para [0105] When a fingerprint of the user is detected for a predetermined time or longer, the apparatus 100 may perform a function set to the detected fingerprint. For example, when the guide information 620 is displayed and a fingerprint of the user is detected for a predetermined time, the apparatus 100 may determine that the user has an intent to perform a function corresponding to the detected fingerprint, and thus, as shown in FIG. 6B, may perform the TGC adjustment function and display a TGC adjustment menu 630. Fig 6a, 6b, 7a, 7b; Fig 12), otherwise the processing unit does not execute the operation command corresponding to the preset fingerprint information (para [0106] Alternatively, when the fingerprint of the user is not detected for a predetermined time, the apparatus 100 may not perform the function that is set to the detected fingerprint.). 
wherein the sensing unit is configured to emit a light signal and receive the light signal reflected by the user's body so as to capture the user's body information when receiving a light source trigger signal; wherein the processing unit is configured to capture physiological information of the body according to the light signal reflected by the body and determine whether the physiological information is greater than a corresponding preset physiological value; if yes, the processing unit is configured to execute the operation command corresponding to the preset fingerprint information; as claimed.

Examiner takes Official Notice that is it well known in the art to have sensing unit is configured to emit a light signal and receive the light signal reflected by the user's body so as to capture the user's body information (Evidential support can be found in Gu et al. (2013/0131474) – Claim 1, para [0035], para [0036]).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Yang to include such well known sensing unit in order to yield predictable results of capturing physiological information.

Keppler teaches an electronic device comprising optical sensor (para [0030] The special feature of this optical sensor is that it not only records the fingerprint of the person with a much higher accuracy compared to other fingerprint sensor technologies but this optical sensor can also record physiological data of the person. In particular the recording of blood sugar levels and hemoglobin values can be accomplished. This allows deploying the sensor for a multitude of applications. Para [0043] The apparatus consists of an enclosure 1 made of firm material, and integrates a finger guide 2 to guide the user's finger over the fingerprint sensor 8 (the sensor for biometric data in this embodiment). The enclosure 1 includes enclosure opening 3 for a fingerprint sensor apparatus 8. The enclosure can also include a functional display 14 and an enclosure opening 5 for a physiological data sensor 9, in this embodiment an optical sensor); processing unit is configured to capture physiological information of the body according to the light signal reflected by the body and determine whether the physiological information is greater than a corresponding preset physiological value (para [0049] The apparatus can integrate a variety of sensor components which record physiological data of the user via optical or acoustical signals sent to the subcutaneous layer of the user and interpret the reflected signals as the status of a predetermined physiological condition, i.e. blood sugar, blood alcohol et al. The physiological data sensor 9 can record such data on a continuous basis, or by request from the user by pressing a function key (not shown) on the apparatus or via command received from an external reader/transmitter operated for example by a doctor, emergency physician etc. para [0050] The value of any such physiological data element can be calculated within the sensor 9 and forwarded continuously to the apparatus' processor 10. The processor 10 can compare the received values with pre-determined values, for example stored in memory 12, and generate a visual or audible message to the user if such received value exceeds a pre-set range, i.e. level of blood sugar, blood alcohol level higher than legal limit. Claim 2: The method according to claim 1 wherein said signal is transmitted if said physiological data is outside said predetermined range. Claim 11, Claim 15).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Yang with the teachings of Keppler, because the this will provide mechanism to not only identify the function to be performed based on fingerprint  but also provide alert mechanism by taking into consideration user’s physiological condition and provide a solution to several problems through a method that can be enabled by a multi-functional and interoperable apparatus to be used to improve preventive and acute health care, enhance human resource management and to provide a higher security level for access control and operator authorization and to allow an external data transmission of the recorded biometric and physiological data tailored to its user and inseparably connected to the identified user of the apparatus without the possibility of interfering with or manipulating the data (Keppler: para [0008]).

Regarding claim 13, Yang and Keppler teaches the electronic device wherein the sensing unit being configured to receive the light signal reflected by the user's body part and capturing the user's body part information; as explained for claim 12 above.
Yang and Keppler fails to teach the sensing unit being configured to be in a light detection state and receive a light signal reflected from the user's body part to capture the user's body part information when receiving a detection trigger signal; wherein the light source trigger signal and the detection trigger signal alternately switch at a preset frequency; as claimed.
.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2017/0011252) as applied to claim 1 above, and further in view of Jin et al. (2017/0351850).

Regarding claim 17, Yang teaches the electronic device as explained for claim 1 above.
Yang fails to teach wherein the fingerprint recognition area comprises a plurality of fingerprint recognition sub-area, and a sensing unit is correspondingly disposed below each fingerprint recognition sub-area; as claimed.
Jin teaches an electronic device comprising a fingerprint recognition area comprises a plurality of fingerprint recognition sub-area (Fig 6A; para [0121] As another example, the fingerprint sensing area 603 may overlap with the whole screen area 601.), and a sensing unit is correspondingly disposed below each fingerprint recognition sub-area (520; Fig 5B).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Yang with the teachings of Jin, 

Regarding claim 18, Yang teaches the electronic device as explained for claim 1 above.
Yang fails to teach wherein the electronic device further comprises a sensing unit control circuit and a command receiving unit configured to receive a start command or a close command of a fingerprint recognition sub-area; the sensing unit control circuit is configured to turn on the sensing unit below the fingerprint recognition sub-area when the command receiving unit receives a start command of the fingerprint recognition sub-area, and the sensing unit control circuit is configured to turn off the sensing unit below the fingerprint recognition sub-area when the command receiving unit receives a close command of the fingerprint recognition sub-area; as claimed.
Jin teaches the electronic device comprising wherein the electronic device further comprises a sensing unit control circuit (210; Fig 2) and a command receiving unit (210; Fig 2) configured to receive a start command or a close command of a fingerprint recognition sub-area (para [0130] According to an embodiment, the location or the size of the fingerprint available area 603-1 and the fingerprint unavailable area 603-2 may be changed according to information displayed in the screen area 601. For example, the electronic device 600 may set an area corresponding to identification information of an application necessary for the fingerprint recognition, as the fingerprint available area 603-1.); the sensing unit control circuit is configured to turn on the sensing unit below the fingerprint recognition sub-area when the command receiving unit receives a start command of the fingerprint recognition sub-para [0135] When the pressure data of specified intensity or more is obtained, the electronic device 700 may start obtaining the fingerprint data of the fingerprint by using the fingerprint sensor. When fingerprint recognition begins, the electronic device 700 may display a UI associated with the fingerprint recognition. For example, the electronic device 700 may display a UI for guiding the user or a UI indicating that the fingerprint recognition is being performed), and the sensing unit control circuit is configured to turn off the sensing unit below the fingerprint recognition sub-area when the command receiving unit receives a close command of the fingerprint recognition sub-area (para [0138] If the obtaining of the fingerprint data is completed or if the comparing of the fingerprint data with the reference fingerprint data is completed, the electronic device 700 may deactivate the fingerprint sensor again.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Yang with the teachings of Jin, because this will provide device wherein the fingerprint operation can be performed in any given portion of the screen thus improving user experience.

Claims 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2017/0011252) as applied to claim 1 above, and further in view of Mackey et al. (2018/0239941).

Regarding claim 20, Yang teaches the electronic device as explained for claim 1 above.

Mackey teaches an electronic device comprising a sensing unit comprises a TFT image sensing array comprising an array formed by photodiodes or phototransistors (para [0027] The sensor 100 comprises one or more optical detector elements (or "sensing elements") for detecting user input and imaging an input object); a detection wavelength range of the array formed by the photodiodes or phototransistors covers visible spectrum or infrared spectrum (para [0027] The sensor 100 comprises one or more optical detector elements (or "sensing elements") for detecting user input and imaging an input object. Some implementations utilize arrays or other regular or irregular patterns of sensing elements to detect and image the input object 140. One or more detector elements detect light from the sensing region. In various embodiments, the detected light may be reflected from input objects in the sensing region, emitted by input objects in the sensing region, or some combination thereof. Example optical detector elements include photodiodes, CMOS arrays, CCD arrays, photodiodes, and other types of photosensors configured to detect light in the visible or invisible spectrum (such as infrared or ultraviolet light). The photosensors may also be thin film transistors ( TFTs) or thin film diodes (TFDs).).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Yang with the teachings of 

Regarding claim 21, Yang and Mackey teaches the electronic device as explained for claim 20 above.
Yang and Mackey fails to teach wherein the TFT image sensing array is an array formed by photodiodes, and the array formed by photodiodes comprises a photosensitive diode region comprising a photodiode layer; wherein the photodiode layer comprises at least two sandwich structures, each sandwich structure comprises a p-type semiconductor layer, an i-type semiconductor layer and an n-type semiconductor layer; wherein the i-type semiconductor layer is a microcrystalline silicon structure or an amorphous germanium silicide structure; as claimed.
Examiner takes Official Notice that it is well know the art for photodiode comprises a photosensitive diode region comprising a photodiode layer; wherein the photodiode layer comprises at least two sandwich structures, each sandwich structure comprises a p-type semiconductor layer, an i-type semiconductor layer and an n-type semiconductor layer; wherein the i-type semiconductor layer is a microcrystalline silicon structure or an amorphous germanium silicide structure (Evidential support for such can be found in Yamazaki et al. (2015/0050775) – para [0199] Here, the photodiode 602 is shown as an example of a PIN photodiode, in which the first semiconductor layer 606a having p-type 

Regarding claim 22, Yang and Mackey teaches the electronic device as explained for claim 20 above.
Yang and Mackey fails to teach wherein the microcrystalline silicon structure is a semiconductor layer formed by silane and hydrogen via chemical vapor deposition; a crystallinity of the microcrystalline silicon structure is higher than 40 %, and a band gap of the microcrystalline silicon structure is less than 1.7 eV; as claimed.
Examiner takes Official Notice that it is well know the art of photodiode wherein the microcrystalline silicon structure is a semiconductor layer formed by silane and hydrogen via chemical vapor deposition; a crystallinity of the microcrystalline silicon 

Regarding claim 23, Yang and Mackey teaches the electronic device as explained for claim 20 above.
Yang and Mackey fails to teach wherein the amorphous germanium silicide structure is an amorphous semiconductor layer formed by silane, hydrogen, and germane via chemical vapor deposition; a band gap of the amorphous semiconductor layer is less than 1.7 eV; as claimed.
Examiner takes Official Notice that it is well know the art of photodiode wherein the amorphous germanium silicide structure is an amorphous semiconductor layer formed by silane, hydrogen, and germane via chemical vapor deposition; a band gap of the amorphous semiconductor layer is less than 1.7 eV (Evidential support for such can be found in: Chang (2004/0137683) – para [0030]; Kanegae et al. (2014/0054590)).

Regarding claim 24, Yang and Mackey teaches the electronic device as explained for claim 20 above.
Yang and Mackey fails to teach wherein a first optical element is disposed on a top surface of the p-type semiconductor layer and configured to reduce reflectivity of light on the top surface of the p-type semiconductor layer or reduce a refraction angle of light in the p-type semiconductor to increase an amount of light incident; as claimed.


Regarding claim 25, Yang and Mackey teaches the electronic device as explained for claim 20 above.
Yang and Mackey fails to teach wherein a second optical element is disposed on a bottom surface of the n-type semiconductor layer and configured to increase reflectivity of light on the bottom surface of the n-type semiconductor layer; as claimed.
Examiner takes Official Notice that it is well know the art of photodiode wherein a second optical element is disposed on a bottom surface of the n-type semiconductor layer and configured to increase reflectivity of light on the bottom surface of the n-type semiconductor layer (Evidential support for such can be found in: Okino et al. (2014/0054737)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 26 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Yang et al. (2017/0011252) as applied to claim 1 above, and further in view of Mackey et al. (20180239941) as applied to claim 20 above, and further in view of claims 1 and 2 of copending Application No. 16/635150. 
Regarding claim 26, of instant application is similar in scope to claim 1 of copending Application No. 16/635150. Regarding claim 27, of instant application is similar in scope to claim 2 of copending Application No. 16/635150. 
This is a provisional nonstatutory double patenting rejection.
Claims 26 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Yang et al. (2017/0011252) as applied to claim 1 above, and further in view of Mackey et al. (20180239941) as applied to claim 20 above, and further in view of claims 1 and 3 of copending Application No. 16/641189.
Regarding claim 26, of instant application is similar in scope to claim 1 of copending Application No. 16/641189. Regarding claim 27, of instant application is similar in scope to claim 3 of copending Application No. 16/641189.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding 3, prior art of record fails to teach the following claim limitations of “wherein the capacitance detection unit is configured to detect a capacitance change value per unit time on the pressure sensing unit; wherein the processing unit is configured to determine whether the capacitance change value of the pressing sensing unit is higher than a preset capacitance change value, if yes, the fingerprint recognition unit is configured to match the fingerprint information captured synchronously with the preset fingerprint information, otherwise the fingerprint recognition unit does not implement the matching operation”; in combination with all other claim limitations. Regarding 5, prior art of record fails to teach the following claim limitations of “the fingerprint recognition unit being configured to calculate its feature value based on the synchronously captured fingerprint information and compare the feature value with a feature value of the preset fingerprint information; when an error between the two feature values is less than a preset error value, it is determined that the synchronously captured fingerprint information is matched with the preset fingerprint information; otherwise, it is determined that the synchronously captured fingerprint information fails to match the preset fingerprint information”; in combination with all other claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PREMAL R PATEL/Primary Examiner, Art Unit 2623